        Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 1 of 6. PageID #: 93




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



Jesse F. Swartz, Jr., aka Arthur Thyme,                 Case No. 3:20-cv-2021

                         Plaintiff

        v.                                              MEMORANDUM OPINION
                                                        AND ORDER
Roman Catholic Archdiocese of Toledo,


                         Defendant

                                     Introduction and Background

        Pro se plaintiff, who has asked to be referred to as Arthur Thyme, has filed an in forma pauperis

complaint against the Roman Catholic Archdiocese of Toledo. (Doc. No. 1.)

        His 23-page complaint is disconnected and difficult to parse, but it pertains to a planned trip

he alleges he took to Ottoville, Ohio from San Diego, California in 2019 for the purpose of paying

respects to his deceased grandparents. (Id. at 2.) The plaintiff contends he sent letters to local law

enforcement in Ohio ahead of this trip, complaining of mistreatment and abuse he suffered by

family members in the past, and requesting protection and transportation to his grandparents’

gravesite during his visit. (Id. at 3.)

        He asserts he also sent letters to Reverend Schetter at Ottoville’s Catholic Church, stating

that he would like to visit his grandparents’ gravesite, that he did not wish to visit former family

members, but that he wished to meet with a member of the Catholic clergy and his father under

certain conditions. He indicated he wished to discuss various events and topics with his father and



                                                    1
        Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 2 of 6. PageID #: 94


a church representative, including “the Vatican’s holdings relating to the years 1550 to 1600, the

reports of missionary and ancillary Western European exploration visits to Africa.” (Id. at 5.)

         The plaintiff alleges he did not receive a response to his letters, but that he was able to get to

Ottoville’s St. Mary’s cemetery on foot and with some assistance of law enforcement to visit his

grandparents’ graves. He also indicates he was able to meet with Reverend Schetter of Ottoville’s

Catholic church. (See id. at 9-14.) The plaintiff indicates that during this meeting, which was

attended by Police Chief Herrick, he discussed with Reverend Schetter a “paddling instance” with

his father that occurred in his past. (Id. at 14.) He asserts he “made it clear that he was speculating

that the Catholic Church (specifically the Toledo Archdiocese), along with State or Federal

governmental agencies (i.e., the U.S. Dept. of Health and Human Services) . . . asked [the] plaintiff’s

father to perform the act unto [him]” and wanted to know the “reason for the request.” (Id.)

         He asserts that, in response, Reverend Schetter “suggested there was no connection between

the Ottoville Catholic Church, Toledo’s Archdiocese, and the plaintiff’s childhood event with his

father,” and responded “no” when the plaintiff suggested that “the Vatican may know of the plan.”

(Id.) The plaintiff asserts that, although he did not say so at the time, he disagrees with Reverend

Schetter.

         The plaintiff alleges that after he discussed the incident with his father with Reverend

Schetter, the two discussed “the Bible as economic method” and shook hands after their meeting.

He asserts he then “discussed his options,” i.e., “3 homeless shelters in Ohio,” with Police Chief

Herrick. (Id. at 14-15.) He indicates that after some discussion, Police Chief Herrick drove him to

Lima, Ohio, where he purchased a Greyhound ticket to San Diego, and gave him $30 for meals.

(Id. at 15.)

         In his complaint, the plaintiff lists the following four claims: (1) “Conspiracy to defame,

harass”; (2) “Defamation” under Ohio and/or California law; (3) “Harassment pursuant to Ohio

Revised Code § 2917.11(A)(2), (A)(3) and (5)”; and (4) violation of the Fourteenth Amendment’s

                                                     2
       Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 3 of 6. PageID #: 95


Due Process Clause. (Id. at 2.) For relief, he seeks discovery; injunctive relief prohibiting his

family members from sharing or discussing information about his “actions, reputation, state of mind

. . . or anything having to do with his person in any way, shape or form”; declaratory relief “in the

form of disowning [his] parents and siblings”; and $75,100 in damages. (Id. at 19.)

        After the plaintiff filed his complaint and a motion to proceed in forma pauperis (Doc. No. 2),

he submitted several other “pre-service” filings and “notices” in the case, including an “Ex Parte

Request: Pre-Service Request” to use an alias and to add additional parties (the Allen County

Sheriff’s Department, Village of Spencerville’s Police Department, Putnam County Sheriff’s

Department, and “all named and unnamed individuals.” (Doc. No. 3.)

        The plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is granted, but for the reasons

stated below, I must dismiss his complaint.

                                      Standard of Review and Analysis

        Federal districts are required, under 28 U.S.C. § 1915(e)(2)(B), to screen all in forma pauperis

complaints filed in federal court, and to dismiss before service any such complaint that the court

determines is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief a defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B); Hill v.

Lappin, 630 F.3d 468 (6th Cir. 2010).

        In order to avoid a dismissal for failure to state a claim under § 1915(e)(2)(B), a “complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.” Hill, 630 F.3d at 470-71 (holding that the dismissal standard articulated in Ashcroft v. Iqbal,

556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) governs dismissals for

failure to state a claim under § 1915(e)(2)(B)). A complaint “has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged,” and this determination is a “context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 678-79.

                                                     3
          Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 4 of 6. PageID #: 96


          Although the complaint need not contain detailed allegations, its “allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Further,

although pro se pleadings are entitled to a liberal construction, see Williams v. Curtin, 631 F.3d 380, 383

(6th Cir. 2011), the lenient treatment accorded pro se litigants “has limits.” Pilgrim v. Littlefield, 92

F.3d 413, 416 (6th Cir. 1996). Pro se plaintiffs must still meet basic pleading requirements, and

courts are not required to conjure allegations on their behalf. See Erwin v. Edwards, 22 F. App’x 579,

580 (6th Cir. 2001).

          Even according the plaintiff’s complaint the deference to which a pro se pleading is entitled, it

does not set forth allegations sufficient to state a plausible claim upon which he may be granted

relief.

          The plaintiff contends he was defamed and harassed during his visit to Ohio because he was

treated as if he were dangerous by various “police entities” he encountered. (Id. at 15.) He also

asserts that “each police department asking plaintiff about possessing ‘weapons’ committed

defamation.” (Id.) In addition, he speculates that various “falsehoods” about him were discussed

by the “Catholic parish’s management,” law enforcement, and his family. (See Doc. No. 1 at 16-17).

          The essential elements of a defamation claim, whether slander or libel, are that the defendant

made a false statement of fact about the plaintiff, that the false statement was defamatory, that the

false defamatory statement was published to a third party, that the plaintiff was injured, and that the

defendant acted with the required degree of fault. Boyd v. Archdiocese of Cincinnati, 2015 -Ohio- 1394,

¶ 35, 2015 WL 1600303, at *9 (Ohio App. 2d Dist. 2015). The plaintiff’s allegations are insufficient

to demonstrate these elements.

          Although the plaintiff speculates that false statements about him were made by the “Catholic

parish’s management” and others, he has not alleged cogent facts in his complaint plausibly

suggesting that any individual or entity referenced in his pleadings (or that he seeks to add as a

defendant) made or published a false statement about him to a third party that damaged his

                                                      4
       Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 5 of 6. PageID #: 97


reputation. His own conclusory assertions, and personal perceptions, that he was defamed and

harassed are insufficient to support a plausible claim. See Lillard v. Shelby Cty. Bd. of Educ., 76 F.3d

716, 726 (6th Cir. 1996) (a court is not required to accept summary allegations or unwarranted

conclusions in determining whether a complaint state a claim for relief).

        The plaintiff has alleged no plausible “harassment” claim for the additional reason that the

provisions of the Ohio Revised Code to which he refers in support of this claim (i.e., Ohio Revised

Code § 2917.11(A)(2), (A)(3) and (5)) pertain to a criminal law. “Generally no private right of

action in an individual's name is created by a purely criminal statute because criminal statutes only

give rise to a right of prosecution by the state.” Noe v. Housel, 153 N.E.3d 941, 947, 2020 -Ohio-

1537, ¶ 14 (Ohio App. 6th Dist. 2020).

        Likewise, the plaintiff’s complaint fails to allege a plausible civil conspiracy claim. The

plaintiff asserts that his conspiracy claim is asserted against his “former father,” his “former

mother,” four separate police entities referenced in his pleading, “Ottoville’s Catholic Church, Rev.

Schetter, the Archdiocese of Toledo, and all other individuals passing falsified, inaccurate or inflated

information about [him] to any other person or entity.” (Id. at 18.) But as I have stated above, the

plaintiff’s allegations are insufficient to make out a claim that any individual or entity referenced in

the plaintiff’s pleading unlawfully defamed or harassed him.

        A civil conspiracy claim in Ohio is derivative and cannot be maintained absent an underlying

tort that is actionable without the conspiracy. Morrow v. Reminger & Reminger Co., L.P.A., 915

N.E.2d 696, 711–12, 183 Ohio App.3d 40, 60, 2009 -Ohio- 2665, ¶ 40 (Ohio App. 10 Dist. 2009).

Further, an unlawful conspiracy is defined in Ohio as “‘a malicious combination of two or more

persons to injure another in person or property, in a way not competent for one alone, resulting in

actual damages.’” Kenty v. Transamerica Premium Ins. Co., 72 Ohio St.3d 415, 650 N.E.2d 863, 866

(1995). The plaintiff has not alleged facts supporting a plausible inference that the defendant and

others combined in this way.

                                                     5
        Case: 3:20-cv-02021-JJH Doc #: 11 Filed: 02/08/21 6 of 6. PageID #: 98


        Finally, the plaintiff has not alleged a plausible Constitutional Due Process claim. The

plaintiff asserts that his Due Process claim is premised on damage to his reputation, which he

contends the “defendants have substantially and negatively affected” and which he contends

“maintains tangible property value.” (Doc. No. 1 at 18.) However, the Supreme Court has “held

that the interest in reputation alone is not sufficient to invoke the procedural guarantees contained

in the Due Process Clause of the Fourteenth Amendment.” Naegele Outdoor Advertising Co. of

Louisville, a Div. of Naegele, Inc. v. Moulton, 773 F.2d 692, 701 (6th Cir. 1985), citing Paul v. Davis, 424

U.S. 693, 711 (1976).

                                                 Conclusion

        Accordingly, for all of the foregoing reasons, the plaintiff’s complaint fails to state a plausible

claim upon which he may be granted relief and is dismissed pursuant 28 U.S.C. § 1915(e)(2)(B). In

light of this dismissal, his remaining pending motion is denied as moot. I further certify pursuant to

28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken in good faith.

        So Ordered.



                                                             s/ Jeffrey J. Helmick
                                                            United States District Judge




                                                       6
